AMENDMENT TO THE MANAGED PORTFOLIO SERIES FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 13th day of November, 2013, to the Fund Administration Servicing Agreement, dated as of April 6, 2011, as amended (the "Agreement"), is entered into by and between Managed Portfolio Series, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the Nuance Mid Cap Value Fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to the following: Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANCORP FUND SERVICES, LLC By: /s/ James R. Arnold By: /s/ Michael R. Mcvoy Printed Name:James R. Arnold Printed Name: Michael R. McVoy Title: President Title:Executive Vice President 1 Amended Exhibit B to the Managed Portfolio Series Fund Administration Servicing Agreement Name of Series Nuance Concentrated Value Fund Nuance Mid Cap Value Fund FUND ACCOUNTING, FUND ADMINISTRATION, PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICESat April, 2011 Annual Fee Based Upon Average Net Assets Per Fund* […]% ([…] basis points) on the first $[…] million […]% ([…] basis points) on the next $[…] million […]% ([…] basis points) on the balance Minimum annual fee:$[…]per fund § Additional fee of $[…] for each additional class § Additional fee of $[…] per additional manager / sub-advisor per fund CCO Annual Fees (per fund or sub-advisor)* § $[…] /fund (subject to change based on Board review and approval) § $[…] / sub-advisor per fund Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, third-party data provider costs, postage, stationery, programming, special reports, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), conversion expenses (if necessary), and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Services Included § Daily Performance Reporting § Advisor Information Source Web Portal § USBFS Legal Administration (e.g., registration statement update) Additional Services Available but not included above are the following services – Daily compliance testing (Charles River), Section 15(c) reporting, equity attribution, electronic Board materials, and additional services mutually agreed upon. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature is not required as the fees are not changing. 2 Amended Exhibit B (continued) to the Fund Administration Servicing Agreement – Managed Portfolio Series FUND ADMINISTRATION & PORTFOLIO COMPLIANCE – Nuance ADDITIONAL SERVICES at April, 2011 Subsequent new fund launch – $[…] /project Subsequent new share class launch – $[…] /project Multi-manager funds – as negotiated based upon specific requirements Proxy – as negotiated based upon specific requirements Daily Compliance Services (Charles River) § Base fee – $[…] /fund per year § Setup – $[…] /fund group § Data Feed– $[…] /security per month Annual Section 15(c) Reporting § $[…] /fund per report – first CUSIP § $[…] /additional CUSIP report Equity Attribution § Base fee - $[…] per year, plus § $[…] first user § $[…] 2nd user § $[…] thereafter 3
